Citation Nr: 0839845	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  99-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to increased disability on an extraschedular 
basis for service-connected bilateral hearing loss for the 
period between December 29, 1998 and August 14, 2000.


REPRESENTATION

Veteran represented by:	Michael Wildhaber, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Counsel
INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

The RO granted service connection for bilateral hearing loss 
in the December 1998 rating decision.  A noncompensable 
disability rating was assigned, effective August 5, 1997.  
The veteran subsequently perfected an appeal as to the 
assigned rating.  
In October 1999, the disability rating was increased to 30 
percent, effective December 29, 1998.  The veteran continued 
to express dissatisfaction with the assigned rating.  In an 
August 2001 decision, the RO increased the disability rating 
assigned for the veteran's service-connected hearing loss to 
40 percent, effective August 14, 2000.

Meanwhile, the Board issued a decision in November 2000 which 
denied the veteran entitlement to a compensable evaluation 
for bilateral hearing loss prior to December 29, 1998 and 
denied an evaluation in excess of 30 percent from December 
29, 1998.  The veteran appealed the Board's November 2000 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In an August 2004 decision, the Court 
vacated that portion of the Board's November 2000 decision 
which denied the veteran increased rating(s) for the service-
connected hearing loss.

Following the Court's August 2004 decision, the Board issued 
another decision in February 2005 which denied entitlement to 
a compensable evaluation prior to December 29, 1998 and 
denied an evaluation in excess of 30 percent from December 
29, 1998 to August 14, 2000.  

The veteran appealed the Board's February 2005 decision to 
the Court.  In an April 2007 Memorandum Decision, the Court 
vacated the Board's February 2005 decision and remanded the 
matter to the Board for readjudication and additional 
development.  According to the Court's decision, the only 
issue remaining on appeal is the matter of the veteran's 
entitlement to an extraschedular rating for his service-
connected hearing loss for the period between December 29, 
1998 and August 14, 2000.    

In order to fulfill the requirements of the Court's decision, 
the Board remanded the matter in February 2008 for additional 
development.  That development has been completed.  In June 
2008, the RO issued a Supplemental Statement of the Case 
(SSOC) which continued to deny the veteran's claim.  The 
matter has again been returned to the Board for further 
appellate review.  
 
In February 2005, the Board remanded the matter of the 
veteran's entitlement to a disability rating in excess of 40 
percent beginning August 14, 2000.  While the issue was in 
remand status, the RO increased the disability rating 
assigned for hearing loss to 50 percent, effective April 27, 
2005.  In an October 2006 decision, the Board denied the 
veteran's claim of entitlement to a rating in excess of 50 
percent for the service-connected hearing loss.  The matter 
of referral for an extraschedular rating for the period from 
August 14, 2000 to the present was considered and denied in 
the Board's October 2006 decision.  

The Board's October 2006 decision was not appealed to the 
Court.  Accordingly, that decision is now final.  See 38 
C.F.R. § 20.1100 (2007).  
 
Personal hearing

The veteran presented testimony before a Veterans Law Judge 
in Washington, D.C. in October 2000. A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

The Veterans Law Judge who conducted the October 2000 hearing 
has since retired. The veteran was advised of his right to 
have an additional hearing before another Veterans Law Judge 
by way of an August 2006 letter. The veteran's attorney 
indicated later that same month that the veteran did not want 
another hearing.

Issues not on appeal

The veteran was initially denied service connection for 
bilateral hearing loss in an unappealed June 1976 rating 
decision.  The November 2000 Board decision determined that 
the June 1976 rating decision did not contain clear and 
unmistakable error (CUE).  The Court affirmed that portion of 
the Board's decision in its August 2004 decision.

The Board's February 2005 decision denied the veteran 
entitlement to an initial compensable evaluation prior to 
December 29, 1998; and denied an evaluation in excess of 30 
percent from December 29, 1998 to August 14, 2000.  Those 
issues were not pursued by the veteran on appeal to the 
Court.  See the Court's April 26, 2007 decision, page 1.    


FINDING OF FACT

During the period between December 29, 1998 and August 14, 
2000, the veteran's service-connected hearing loss hindered 
the veteran's performance in some occupations but was not 
exceptional or unusual or productive of marked interference 
with employment.    


CONCLUSION OF LAW

The criteria for the assignment of an extraschedular rating 
for the veteran's service-connected hearing loss for the 
period between December 29, 1998 and August 14, 2000 is not 
met.  38 C.F.R. § 3.321 (b) (2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The issues will then be analyzed and a decision rendered.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in February 2008 in order to fully comply with the 
terms of the Court's April 26, 2007 Memorandum Decision which 
vacated the Board's February 2005 decision.  

In its April 2007 decision, the Court, quoting 38 C.F.R. § 
3.321(b), directed the Board to reconsider whether or not the 
veteran suffered a "marked interference with employment."  
Upon subsequent review of the record, the Board determined 
that additional information was required before the Board 
could properly readjudicate the decision.  

The Board's remand instructions were as follows:

VBA must refer the veteran's file for consideration by 
the Director, VA compensation and Pension Service for 
consideration of the matter of the veteran's entitlement 
to an increased disability rating for his service- 
connected hearing loss on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  Any 
deliberations should be informed by the Court's April 
26, 2007 Memorandum Decision.  If an extraschedular 
rating is denied, a specific determination should be 
made as to whether there is "marked interference" with 
employment due to his disability and, further, a 
definition of "marked interference" as it was applied in 
this case must be provided.

As will be set out in greater detail below, the Director of 
the Compensation and Pension service considered the mater of 
the veteran's entitlement to an extraschedular rating.  The 
matter was then readjudicated in a June 2008 SSOC which was 
issued by the RO.  Accordingly, the remand instructions of 
the Court and the Board have been followed.  Cf. Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA.  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

In the Court's April 2007 decision, no deficiencies as to 
VCAA notice or duty to assist, or the Board's articulation of 
why VCAA notice and assistance were adequate, were 
identified.  Certainly, if there were problems with VCAA 
notice and assistance this would have been pointed out.    
The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"].  
The Board is therefore confident that if there were errors in 
terms of VCAA notice or assistance, or the Board's discussion 
thereof, this would have been brought to the Board's 
attention for the sake of judicial economy.  See also Chisem 
v. Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of 
the case" doctrine, appellate courts generally will not 
review or reconsider issues that have already been decided in 
a previous appeal of the same case].

Examination of the Board's February 2005 decision reveals 
that the Board clearly articulated how the provisions of the 
VCAA has been complied with by VA.  Because the Court found 
no fault in the Board's previous notice discussion, and for 
the sake of economy, that complete discussion will not be 
repeated as to this issue.

The Court's decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) was issued after the February 2005 Board decision 
but prior to the Court's April 2007 decision.  The Board 
believes that Therefore, if additional notice pursuant to 
Dingess were required, this would have been noted in the 
Court's April 2007 decision.  It was not.  

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  According to VA Office of General Counsel, because 
this matter concerns an appeal from an initial rating 
decision, VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

In any event, a Vazquez-Flores letter was sent by the RO to 
the veteran, with a copy to his attorney on May 7, 2008.  

Finally, the veteran's counsel has not pointed to any VCAA 
deficiency.  

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007) [general rating considerations; 
essentials of evaluative ratings].

The VA Schedule for Rating Disabilities will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Analysis

Initial matter - the scope of the appeal

The somewhat tortuous procedural history of this case has 
been set out in the Introduction  The veteran's service-
connected hearing loss has been rated as follows:
        0% from August 5, 1997
        30% from December 29, 1998
        40% from August 14, 2000
        50% from April 27, 2005.

In his January 28, 2008 letter to the Board, the veteran's 
counsel erroneously  
stated as follows:  

The sole issue in this case has been [the veteran's] 
entitlement to an extra-schedular rating for his 
service-connected hearing loss for the period of time 
prior to his award of a 40 percent rating, effective 
from August 2000.



Such statement is at odds with the Court's April 26, 2007 
memorandum decision, page 1:

Because [the veteran], in his briefs, limits his 
argument to the issue of the denial of an extraschedular 
rating for the period from December 28, 1998 to August 
14, 2000, the Court deems abandoned any appeal as to the 
other claims before the Board.

The Court's decision makes it clear that the only aspect of 
the rating(s) assigned for the veteran's service-connected 
hearing loss which is still in appellate status is whether an 
extraschedular rating may be assigned for the period from 
December 29, 1998 to August 14, 2000.    

The Board further observes that both the Court's decision and 
the veteran's arguments have focused squarely on whether his 
disability caused "marked interference with employment".  
No other factor [such as frequent hospitalizations, unusual 
clinical presentation, or anything else which could be deem 
to be exceptional or unusual] has been identified, and none 
is evident in the record on appeal.    

The Court's remand

In its April 2007 decision, the Court directed that the Board 
issue a decision which would provide discussion considering 
the degree of impact on the veteran's work attributable to 
his service-connected hearing loss and further to refer the 
matter for extraschedular consideration if the Board was 
unable to provide enhanced reasons and bases explaining why a 
marked interference in employment was not shown.

Neither the regulation or the Court's precedential case law 
provide any specific indication of how the term "marked 
interference with employment" should be defined. The Court in 
this case, although highlighting the term "marked 
interference with employment", did not undertake to define 
it, presumably wishing to defer to the agency.  See Butts v. 
Brown, 5 Vet.App. 532, 538-9 (1993) (en banc) [in view of 
their specialized skills in identifying and evaluating the 
exact medical nature of a particular condition, VA's 
application of a diagnostic code to a particular condition is 
entitled to deference].   

As has been discussed above, this case was referred to the 
Director of VA Compensation and Pension service, who in April 
2008 determined that entitlement to an extraschedular rating 
was not warranted.  In response to the Board's remand 
instructions, "marked interference with employment" was 
specifically defined as "an obvious or distinct impairment 
or hindrance upon one's ability to satisfactorily perform 
occupational duties in a workplace setting."    

Discussion

The evidence of record addressing the impact of the veteran's 
service-connected hearing loss on his employment is limited, 
in particular for the period here in question.  There is an 
October 2004 letter from the veteran's former employer 
indicating an early retirement.  That letter indicated that 
as the veteran's disability worsened, he became a less 
effective real estate agent and eventually was no longer able 
to continue in his chosen profession.  The timing and onset 
of the veteran's transition is not noted in the letter.  
Additionally, a May 2005 VA examiner found that the nature of 
the veteran's hearing loss would lead to difficulties in 
continuing to work in his usual employment as a real estate 
agent.  As will be discussed below, however, there are two 
hearing transcripts of record from that period.

This evidence in the claims folder unquestionably shows that 
the veteran's service-connected hearing loss has an adverse 
impact of his employability.  However, this alone is not 
sufficient to warrant the assignment of an extraschedular 
rating, which is premised on an exceptional or unusual 
disability picture.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Indeed, 38 C.F.R. § 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, in order for an extraschedular rating to be assigned 
there must be something in addition, such as "marked 
interference with employment",  which takes the case out of 
the norm.  

As discussed above, in an effort to fully perform the Court's 
direction the Board referred the matter for extraschedular 
consideration by the Director of VA's Compensation and 
Pension Service [hereinafter "Director"].  In April 2008, 
the Director responded that assignment of an extraschedular 
disability rating was not warranted.  In reaching this 
conclusion, "marked interference with employment" was 
defined as follows:  

Marked interference with employment essentially 
constitutes an obvious or distinct impairment or 
hindrance upon one's ability to satisfactorily perform 
standard occupational duties in a workplace setting. 

Based upon this definition and the evidence in this 
particular case, including limitation in the veteran's 
employment as a real estate agent, the Director concluded 
that "an individual's impairment in a chosen occupation does 
not translate into an obvious or exceptional disability 
picture that renders utilization of the regular rating 
criteria impractical." [emphasis added].  

The Director went on to note that the veteran's service-
connected disability did not result in an inability to follow 
substantially gainful employment as would show marked 
interference in employment.  In that regard, it was noted 
that the veteran testified in October 2000 that as his 
disability interfered with his ability to communicate, he 
transitioned into less lucrative work that required less 
communication, specifically home remodeling.  See the 
transcript of the October 2000 hearing, page 10.   In other 
words, despite the adverse impact of his service-connected 
hearing loss disability on his chosen occupation, the veteran 
retained a capacity for other employment during the period 
under consideration; therefore the interference in employment 
from the service-connected disability was not marked.  
 
The Director further indicated that the assigned disability 
rating was calculated to be compensation for the earnings 
loss the veteran was expected to experience as a result of 
his service-connected disability.  That is to say, loss of 
employment choice, with attendant diminution in earnings, is 
contemplated by the VA disability compensation system and is 
therefore reflected in the schedular rating.    

The Board is not necessarily bound by the findings of the 
Director.  
See 38 U.S.C.A. § 7104(a)  ["The Board shall be bound in its 
decisions by the regulations of the Department, instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department."]  However, the Board will 
accept the Director's definition of "marked interference 
with employment", as well as the concept that limitation of 
choice in employment with attendant loss of income is 
contemplated in the schedular criteria.     

In any event, with respect to limitation of choice in 
employment, the record shows that the veteran was in fact 
employed as a real estate broker during the entire period 
from December 29, 1998 to August 14, 2000.  See the 
transcript of the June 1999 hearing, a December 21, 1999 
report of contact, and the transcript of an October 2000 
Board hearing.  He evidently did not fully transition to 
different employment until later.  See the October 2000 
hearing transcript, page 10.

After having carefully considered the matter, the Board finds 
that an exceptional or unusual disability picture, which 
would warrant the assignment of an extraschedular rating, is 
not shown for the period in question, from December 29, 1998 
to August 14, 2000.  The evidence, to include the veteran's 
hearing testimony, clearly established that he was making 
less money as a real estate broker during this period because 
of his hearing limitations than he would have minus the 
service-connected disability.  However, as was noted above 
such decrease in earnings was contemplated in the assigned 
schedular disability rating, which at the time was 
30 percent.  See Van Hoose and Moyer, supra. 

With respect to the key matter of the presence of an 
"obvious and distinct impairment or hindrance in one's 
ability to satisfactorily perform standard occupational 
duties in a workplace setting", by his own admission the 
veteran was able to perform the duties as a real estate 
broker, albeit with limitations imposed by his hearing loss.  
He did function "in a workplace setting".  He did earn 
money.  
He evidently transitioned to another form of employment 
voluntarily; that is, he was not terminated from his job due 
to unsatisfactory performance.  Although the veteran was 
obviously disappointed by his limitations, there is nothing 
in the record which suggests anything exceptional or unusual.  
In so finding, the Board has specifically considered the 
arguments of the veteran's attorney contained in a letter 
dated January 14, 2005, pages 4-6.   Those arguments in 
essence show limitations in the veteran's ability to work as 
a real estate broker, but nothing exceptional or unusual. In 
short, the veteran has presented no evidence that his hearing 
loss impacted him any more severely than any other veteran 
with the same disability, and the Board has identified no 
such evidence.

The Board has also considered the Court's recent guidance in 
Thun v. Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008).  
In Thun, the Court found that there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

Although this matter has already been referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration, the Board notes that based upon 
the record the criteria set out in Thun for such referral 
would not be met.  

Specifically, the claim fails the first criteria, evidence 
showing such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Although the veteran's hearing 
loss was severe, there has been no finding that it 
constitutes and "exceptional" disability.  The April 2008 
opinion of the Director of the Compensation and Pension 
service specifically found that the veteran's disability 
picture was not exceptional.  Further, there is no indication 
in the private examination reports or in the VA audiologist's 
records that the veteran's disability is exceptional.  The 
argument as set out by the veteran and his attorney is to the 
effect that his inability to use a conventional telephone and 
communicate with clients effectively disrupted his chosen 
employment.  See the  transcript of the October 2000 hearing, 
page 6.  However, any veteran suffering the same level of 
hearing loss documented herein would experience difficulty 
using a conventional telephone or communicating with others.  
There is no indication that  the veteran's hearing loss does 
not fit squarely into the schedular criteria, specifically 
Diagnostic Code 6100.     
 
The second Thun criteria is also not met.  In this case, the 
schedular evaluation does contemplate the level of disability 
and symptomatology shown by the veteran.  Specifically, the 
veteran's hearing test results clearly show that the 
veteran's level of disability remains within the contemplated 
levels of disability.  See, 38 C.F.R. § 4.87, Table VI; Table 
VIA; Table VII (1998) and 38 C.F.R. § 4.85, Table VI and 
Table VIA (2007).   Therefore, there is no reason to 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  See Thun, supra.  

Turning to the third Thun inquiry, based on the foregoing the 
Board notes that there is no finding that the rating schedule 
is inadequate.  However, for the sake of completeness, the 
Board will also briefly address the third Thun element.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide in the alternative].  

Assuming for the sake of argument that the rating schedule 
was inadequate to evaluate the veteran's disability picture, 
prior to a referral for extraschedular evaluation, there must 
also be a finding of marked interference in employment or 
frequent hospitalization.  There is no indication of frequent 
hospitalization due to the service-connected hearing loss.  
With respect to marked interference in employment, as set out 
above, the veteran's employment limitations do not meet the 
definition of marked interference in employment as set out by 
the Director of the Compensation and Pension Service and 
adopted by the Board for the purposes of this decision.  

In the absence of evidence which takes this veteran's case 
outside of the norm, the assignment of an extraschedular 
rating is unwarranted. Accordingly, for the reasons and bases 
set out above, the Board finds that the evidence does not 
support the proposition that the veteran's hearing loss 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2007).  
Accordingly, an extraschedular evaluation is not warranted in 
this case.


ORDER

Entitlement to extraschedular consideration for service-
connected bilateral hearing loss for the period between 
December 29, 1998 and August 14, 2000 is denied.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


